FILED

gggaggggs; 3; 9333531533;  33.5.3.3. fill

Courts for tho Dlstrtct at Columbia
Michael Wayne Bingham, )
Darrel Alan Hyberg, Jr., )
Plaintiffs, l

v. 3 Civil Action No. /5Z"’ 
Social Security Administration er al., 3
Defendants. ;
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application to proceed informa pauperis. The application will be granted and the complaint will
be dismissed pursuant to 28 U.S.C. § 1915A, which requires the Court to screen and dismiss a
prisoner’s complaint upon a determination that it fails to state a claim upon which relief may be
granted.

Plaintiffs are two Colorado state prisoners who purport to sue the Social Security
Administration, the Internal Revenue Service, and the US Secretary of State. See Compl.
Caption. They have submitted a form Complaint for Violation of Civil Rights, accompanied by
a document captioned “42 U.S.C. § 1983 Complaint and Mandatory Injunctive Relief." By its
terms, section 1983 establishes a private cause of action against state actors for constitutional
violations and, therefore, does not apply to the federal defendants sued here.

As for the claim for injunctive relief, the Court cannot discern from the disjointed
statements cemprising the complaint just what conduct is being challenged and how it can be

remedied by an injunction. To the extent that plaintiffs are seeking relief under the Privacy Act,

1

see Compl. at 9 (citing 5 U.S.C. § 552a), their sweeping statements fail to provide adequate
notice of a claim under that statute’s multi-faceted provisions. Hence, this case will be

dismissed. A separate Order accompanies this Memorandum Opinion.

‘ if; United States Dist ict Judge
DATE: July L9, 2014